Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alecia Y. Farley and Marvin A. Farley appeal the district court’s order dismissing their civil complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Farley v. Moynihan, No. 3:13-cv-00217-JAG (E.D. Va. June 26, 2013). While we grant the Appellants’ motion to proceed in forma pauperis on appeal, we deny their motions for a statement of accounting and for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.